


110 HR 5899 IH: Iraq Shared Investment

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5899
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Boyd of Florida
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require funding under the Iraq Security Forces Fund to
		  be provided in the form of loans and to require the Government of Iraq to
		  provide matching funds under the Commanders’ Emergency Response Program to be
		  used for agreed-upon purposes which enable military commanders in Iraq to
		  respond to urgent humanitarian relief and reconstruction
		  requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Iraq Shared Investment
			 Act.
		2.Requirement that
			 funding under the Iraq Security Forces Fund be provided in the form of
			 loansNotwithstanding any
			 other provision of law, amounts made available under the Iraq Security Forces
			 Fund that are unobligated and unexpended on or after the date of the enactment
			 of this Act shall be provided in the form of loans subject to full repayment to
			 the Government of the United States.
		3.Requirement that
			 the Government of Iraq provide matching funds under the Commanders’ Emergency
			 Response Program
			(a)In
			 generalSection 1202 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3455–3456), as amended by section 1205 of Public Law 110–181; 122
			 Stat. 366), is further amended by adding at the end the following:
				
					(f)Matching fund
				requirement under the Commanders’ Emergency Response Program
						(1)In
				generalFor each of the fiscal years 2008 and 2009, the Secretary
				of Defense shall withhold from obligation and expenditure not less than 20
				percent of the amount made available under this section for the Commanders’
				Emergency Response Program until the Secretary of Defense certifies to the
				congressional defense committees that the Government of Iraq has agreed to
				provide an amount equal to 20 percent of the amount made available under this
				section for the Commanders’ Emergency Response Program from its own resources
				to be used for agreed-upon purposes which enable military commanders in Iraq to
				respond to urgent humanitarian relief and reconstruction requirements.
						(2)Reduction of
				national debtIf the
				Secretary of Defense is unable to make the certification under paragraph (1),
				the amount withheld from obligation and expenditure under paragraph (1) shall
				be available for reducing the national debt.
						.
			(b)Effective
			 dateSection 1202(f) of the National Defense Authorization Act
			 for Fiscal Year 2006, as added by subsection (a), shall apply with respect to
			 amounts made available under such section for the Commanders’ Emergency
			 Response Program that are unobligated and unexpended on or after the date of
			 the enactment of this Act.
			
